11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Trey Walker Prock,                              * From the 396th District
                                                 Court of Tarrant County,
                                                 Trial Court No. 1324336W.

Vs. No. 11-13-00342-CR                         * June 19, 2014

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.